Citation Nr: 0302058	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  99-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gouty arthritis, 
claimed as arthritis of the knees and feet.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from May 1969 to April 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for disorders of the eyes and gouty arthritis (claimed as 
arthritis of the knees and feet).  In December 2000, the 
Board remanded this matter to the RO for further development, 
including verification of service dates, identification of 
treatment sources, and to ensure compliance with the 
notification and assistance duties mandated by the Veteran's 
Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims now on 
appeal has been obtained by the Department of Veterans 
Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's disability from gouty arthritis, claimed as 
arthritis of the knees and feet, was not incurred in his 
active military service.

4.  The veteran does not have current disability from an eye 
disorder which he incurred during his active military 
service.




CONCLUSION OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).

2.  Service connection for gouty arthritis, claimed as 
arthritis of the knees and feet, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137 5107 (West 1991 & 
Supp.); 38 C.F.R. § 3.303, 3.309 (2002).

3.  Service connection for an eye disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp.); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran contends that he is entitled to service 
connection for eye disorders and for gouty arthritis, claimed 
as arthritis of the knees and feet.  Implied in that 
assertion is the contention that he has current disability 
from eye disorders and gouty arthritis which he incurred 
during his active military service.

For the reasons and bases discussed below, the Board 
concludes that the veteran is not entitled to service 
connection for an eye disorder or gouty arthritis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

The United States Court Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals, 
hereinafter referred to as the Court) has held that in order 
to obtain VA benefits the law requires the evidence to show a 
diagnosis of a current disability or the current disabling 
residuals from a disease or injury.  Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  The disability must also be shown to 
be related to an in-service occurrence or there must be 
evidence of a nexus or connection between the current 
disability and the in-service precipitating disease or 
injury.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir 1997).

A.  Gouty Arthritis

Service medical records do not show that the veteran had gout 
or any other chronic joint or inflammatory disorder of the 
musculoskeletal system.  Such records do show that the 
veteran had complaints of left foot pain in June 1969.  X-
rays of the foot were negative.  He was also seen with 
complaints of knee pain in June 1969 and again in March 1972 
with complaints of right knee pain.  Results of X-rays, if 
taken, of the right knee, are not contained in the claims 
folder.  At the time of his examination in March 1974 for 
separation from service, the veteran gave a history of trick 
or locked knee and foot trouble.  However, the examiner 
indicated that the veteran's feet, lower extremities, and 
musculoskeletal system were clinically normal.

When the veteran was examined in July 1975 for service in an 
Army Reserve unit he described his health as good.  He denied 
having knee or foot trouble.  According to the examiner, the 
veteran's feet, lower extremities, and musculoskeletal system 
were clinically normal.

A private hospital report dated in December 1982 shows that 
the veteran sustained a fracture of the right distal 
metatarsal of the great toe while playing basketball on the 
day he presented to the hospital.  The reported impression 
was fracture of metatarsal.  In December 1984, the veteran 
was diagnosed with gout in the left ankle, based on 
complaints of swelling in the ankle during the previous three 
days.  He reported a history of "off and on" swelling in 
the ankle and foot.  He denied a history of injury.  
Hematology showed elevated uric acid.  The reported final 
diagnosis was gout.

Subsequently dated private medical treatment records contain 
diagnoses of gouty arthritis.  The veteran underwent 
arthroscopy in a private hospital in September 1991.  
Laboratory results were consistent with gouty arthritis.  The 
hospital report, operation report, and reports of follow-up 
treatment do not suggest that the veteran incurred disability 
from gouty arthritis affecting his knees or feet during his 
active military service.

Pursuant to the veteran's October 1998 claim, the RO obtained 
records of VA hospitalizations and outpatient treatment.  
Although such records confirm a diagnosis of gout, the same 
records do not show that the onset of the veteran's gouty 
arthritis was during his active military service.  Such 
records do not show that the veteran had compensable 
disability from gouty arthritis during his first post-service 
year.

The Board has reviewed the entire record and finds that the 
veteran did not incur disability from gouty arthritis during 
his active military service.  This finding is based on the 
lack of such a diagnosis in service, the lack of clinical 
findings or a diagnosis of gouty arthritis at the time of the 
veteran's separation from service, and the lack of medical 
evidence of continuity of symptomatology until many years 
after the veteran's separation from service.  Furthermore, 
there is no competent medical evidence of a nexus between the 
veteran's current disability from gouty arthritis and any 
disease or injury he incurred during his active military 
service.

In summary, the lack of medical evidence of chronicity in 
service of gouty arthritis or other joint or inflammatory 
disease, and the lack of evidence of continuity of 
symptomatology after service compels a conclusion that the 
veteran is not entitled to service connection for gouty 
arthritis, claimed as arthritis of the knees and feet.

B.  Eye Disorders

Service medical records show that the veteran was prescribed 
eyeglasses for myopia in May 1969.  His corrected vision was 
reported to be 20/20 in both eyes.  At the time of his 
medical examination for separation from service in March 
1974, the veteran gave a history of eye trouble.  However, an 
examiner indicated that the veteran's eyes were clinically 
normal.  Also, his corrected vision was 20/20 in both eyes.

When the veteran underwent an Army Reserve examination in 
July 1975, an examiner reported that the veteran's eyes were 
clinically normal, with uncorrected vision of 20/25 in both 
eyes.

A hospital record dated in August 1982 indicates that the 
veteran presented with a complaint of blurred vision in his 
right eye lasting four days.  His right eye was red and 
irritated.  An examiner noted a diagnosis of acute 
conjunctivitis.

When the veteran was hospitalized in December 1995, an 
examiner reported that his eyes were normal.

Notes of a March 1997 eye examination show that the veteran's 
eyes were normal except for a left upper lid chalazion and 
myopia, with correctable to 20/20 in the right eye and 20/25 
in the left eye.  The examiner reported impressions of left 
upper lid lateral chalazion and myopia.  The veteran 
underwent a procedure to incise and drain and left upper lid 
chalazion.  A further plan of treatment included referral to 
a VA refraction clinic, if the veteran were determined to be 
eligible for such treatment.

When the veteran was examined during a hospitalization in 
September 1998, no eye disorders were noted.

After a thorough review of the entire record, the Board finds 
that the veteran did not incur an eye disorder during his 
active military service for which he may be granted service 
connection.  Although refractive error was identified during 
his service, that disorder is not deemed to be a disease for 
which service connection may be granted or compensation paid.  
38 C.F.R. § 3.303(c) (2002).  The veteran's post-service 
episode of conjunctivitis in 1982 was many years after his 
separation from service.  Even more remote from service was 
the chalazion for which he was treated in 1997.  In the 
absence of evidence of a chronic eye disorder in service, and 
absent evidence of a chronic eye disorder thereafter or 
continuity of symptomatology of an eye disorder, and without 
medical evidence of a nexus between any post-service eye 
disorder and some in-service disease or injury, the Board 
concludes that the veteran is not entitled to service 
connection for an eye disorder.

The appellant, through his representative, has asserted that 
the doctrine of benefit of the doubt requires that service 
connection be granted for the disabilities at issue.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, there is no competent positive 
evidence that the veteran's gouty arthritis and the claimed 
eye disorders were incurred in service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
January 1999 rating decision, the July 1999 statement of the 
case, and by letters from the RO dated in January 2001 which 
included a discussion of the evidence needed, and that which 
the RO was attempting to obtain, concerning these claims.

In the RO's January 2001 letters, the veteran was informed of 
the evidence needed to substantiate his claim and of the 
duties that the RO would undertake to assist him in 
developing his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  The veteran has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  As the claims file 
contains no indication the veteran's claimed current 
disabilities are related to any disease or injury he incurred 
during his active service, the Board does not deem a VA 
examination necessary to decide this claim.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for gouty arthritis, 
claimed as arthritis of the knees and feet, is denied.

Entitlement to service connection for eye disorders is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

